                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                     SOUTHERN DIVISION

JOHN COLEMAN,                                            )
                                                         )
            Petitioner,                                  )
                                                         )
       V.                                                )             Case No. 1:18CV160 RLW
                                                         )
RICHARD JENNINGS,                                        )
                                                         )
            Respondent. 1                                )
                                                         )

                                    MEMORANDUM AND ORDER

        This matter is before the Court on Petitioner's Motion for Appointment of Counsel.

(ECFNo. 5)

        There is no constitutional or statutory right to appointed counsel in a civil case. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, courts consider factors that include whether the plaintiff has presented non-

frivolous allegations supporting his prayer for relief, whether the plaintiff will substantially

benefit from the appointment of counsel, whether there is a need to further investigate and

present the facts related to the plaintiffs allegations, and whether the factual and legal issues

presented by the action are complex. See Battle v. Armantrout, 902 F.2d 701, 702 (8th Cir.

1990); Johnson v. Williams, 788 F.2d 1319, 1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.




1
 Respondent indicates that Richard Jennings is now the warden of Potosi Correctional Center, where Petitioner is
housed. Under Rule 2(a) of the Rules Governing Section 2254 Cases in the United States District Courts, "the
petition must name as respondent the state officer who has custody." Therefore, Richard Jennings's name will be
substituted as the named Respondent in this action.
          After considering Petitioner's Motion for Appointment of Counsel, in view of the

relevant factors, the Court finds that the facts and legal issues presented in the instant case are

not so complex as to warrant the appointment of counsel at this time. In addition, the pleadings

filed by John Coleman, indicate that he is capable of presenting the facts and legal issues without

the assistance of counsel. Petitioner's Motion for Appointment of Counsel will therefore be

denied.

          Accordingly,

          IT IS HEREBY ORDERED that Petitioner's Motion for Appointment of Counsel (ECF

No. 5) is DENIED without prejudice.

          IT IS FURTHER ORDERED that the Clerk of Court shall substitute Richard Jennings

as the proper respondent in this action.

Dated this 21st day of February, 2019.


                                                                  . /.;};/do
                                                  ~ITE
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
